DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings are difficult to read according to the claimed invention. All the drawings should be replaced with new drawings that makes all the structures visible and easy to follow.
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “ the annular support parts and the beam parts are all such that thickness is a half or less of width” recited in claim 1.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the following:
Each main technical feature mentioned in the abstract and illustrated by a drawing in the international application shall be followed by a reference sign, placed between parentheses. Reference number used in abstract must be canceled or be put in parentheses. 
  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-4 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is led to be indefinite because it is unclear if “a glass” of line 1 is a positively recited limitation or not. The claim will be interpreted as the latter, however further clarification and correction are required.
Claim 1 is led to be indefinite because of the limitation “the annular support parts and the beam parts are all such that thickness is a half or less of width”. There is no guide on as to what direction or which part, or reference should be considered to be the width or the thickness. When claiming such specific limitation, the inventor must disclose sufficient information in order to identify the meets and bounds of a claim. 
Claims 2-4 are rejected because they depend on claim 1 which is recognized as an indefinite claim as explained above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 



Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apps (US 20100084302) .
Regarding claim 1, Apps discloses A storage comprising: a side wall (36); and a bottom plate (Fig.2) that has a glass placement part (See annotated figure below) and of which the glass placement part is held at a position higher than a lower end of the side wall (Fig.6, 7 shows that  the glassplacement is held at a position higher than the lower end of sidewall), wherein the glass placement part has a substantially circular opening (Fig.2) and two or more annular support parts substantially concentrically arranged within the opening (See annotated figure below) , an outermost one of the annular support parts (See annotated figure below) is connected to a circumferential edge part (See annotated figure below) of the opening by three or more beam parts (See annotated figure below) extending in a radial direction, and the annular support parts are mutually connected by three or more beam parts extending in the radial direction (Fig.2) , the annular support parts and the beam parts are all such that thickness is a half or less of width (Fig. 6 discloses the thickness of the beam and the annular support part and it clearly shows that the thickness is half or less than the width), and the beam parts bend or curve in a vertical direction according to an external force applied to the bottom plate to absorb an impact thereof (Due to structural similarities, under the broadest reasonable interpretation, the beam parts of Apps is also considered to be capable of the bending or curving  in a vertical direction according to an external force applied to the bottom plate to absorb an impact .)

    PNG
    media_image1.png
    504
    796
    media_image1.png
    Greyscale

Additionally, the preamble recites “glass storage” is considered to be intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). 
See MPEP § 2112.02(II).
Similarly, the limitation “the glass is placed in an upside-down state” is considered to be intended use. The prior art of Apps is considered to be capable of holding a glass upside-down; thus, covering the scope of the claimed limitation.

Regarding claim 3, Apps discloses all the elements of claim 1. Additionally, Apps discloses the bottom plate is formed with ribs (See annotated figure below) that surround through-holes formed between the annular support parts and the beam parts within the opening (See annotated figure below).


    PNG
    media_image2.png
    410
    480
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apps (US 
20100084302) in view of Kikuchi (JP 2007047546)
Regarding claim 4, Apps discloses all the elements of claim 1. However, Apps does not explicitly discloses an upper surface of the circumferential edge part is a tilted surface whose height is lowered toward an inner side in the radial direction.
Kikuchi is relevant to this issue and discloses a container with a placement unit (4) which is inclined downward in one direction toward the inside (Fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Apps to incorporate an upper surface of the circumferential edge part is a tilted surface whose height is lowered toward an inner side in the radial direction as suggested by Kikuchi for the purpose of controlling deformation during transportation (para 31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Apps (US 8893891) discloses a stackable stay with sidewalls surrounding placement areas that has ribs, holes, beam part for the purpose of containing bottles and such. 
Apps ( US 5651461) discloses a bottles case that has plate with a placement that has annular support, beam part, sidewalls and holes 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/SANJIDUL ISLAM/               Examiner, Art Unit 3736